The opinion of the Court was delivered by
Fenner, J.
The plaintiffs obtained an injunction in the court a qua. It was dissolved on bond by that court. From the dissolving order, this appeal was taken. The defendant ajipellees moved to dismiss the appeal on the ground that the dissolving order was interlocutory in its nature, entailing no irreparable injury and, therefore, not appealable.
The motion to dismiss was denied for the reason that the acts enjoined, if committed, would operate irreparable injury.
Under this finding it follows the order dissolving the injunction iras error, and must now he reversed.
It is, therefore,’ ordered, adjudged and decreed,, that the order dissolving plaintiffs’ injunction, herein appealed from, he annulled, avoided aud reversed, appellees to pay costs of this appeal and of the proceeding to dissolve in the lower court.